   Case: 3:19-cv-00016-TMR Doc #: 38 Filed: 07/30/21 Page: 1 of 1 PAGEID #: 122




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CRYSTAL DE SOUZA,                            :

       Plaintiff,                            :

                                             :      Case No. 3:19-CV-16
       vs                                           District Judge Thomas M. Rose
                                             :

WRIGHT STATE UNIVERSITY, et al.,             :

                                             :
       Defendants.



                      ORDER OF DISMISSAL: TERMINATION ENTRY

        The Court having been advised on July 29, 2021, the above matter is resolved (doc. 37),
IT IS ORDERED that this action is hereby DISMISSED, without prejudice, provided that any of
the parties may, upon good cause shown within sixty (60) days, reopen the action if settlement is
not consummated.
        Parties may submit a substitute Judgment Entry once settlement is consummated within
the sixty (60) day period. Parties intending to preserve this Court’s jurisdiction to enforce the
settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673
(1994), and incorporate appropriate language in any substituted judgment entry. The Court will
retain jurisdiction to enforce the terms of the settlement between the parties, if necessary.


       IT IS SO ORDERED.


                                             s/Thomas M. Rose
Date: July 30, 2021
                                             Thomas M. Rose, Judge
                                             United States District Court
